Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on  02/04/2022.  As directed by the amendment claim-14 is newly added without amending any previous claims. Claims  1-14 are currently pending.
Interview Summary
Applicant’s representative Daniel J. Warren was called for an interview on 03/07/2022 to understand a limitation of claim-1 which recites: 
       "the deflection-position spacing of the connection members in the deflection position is greater than the straight-position spacing of the connection members in the straight position", with respect to the (Fig.4 & 5) of the drawing which corresponds to the elected embodiment of the device.
Applicant pointed out from (¶:[0158]) of the current specification, which recites:  the deflection-position spacing 70a in the deflection position is equal to the straight-position spacing 68a in the straight position), those two spacing corresponds to the elected embodiment of the device.  Applicant also mentioned from (¶:[0250]) of the spec, where it recites: 66c. The deflection-position spacing 70c is greater than the straight-position spacing 68c) which corresponds to one of the non-elected embodiment of the device.  
Applicant concluded, that particular limitation is NOT universal for all the embodiments of the device. 
Response to Arguments
4(a).	Applicant's arguments filed on 02/04/2022 with respect to 35 U.S.C. §112(b)  rejection of claim(s) 2 and 6 have been fully considered. Applicant just acknowledged the claim-2 does not recite any upper limit, but did not amend the claim to include an upper limit, as such the claim-2 is still indefinite.
4(b).	Regarding claim-6 Applicant argued the §112(b) rejection by giving an explanation using (Fig.10), however the embodiment of the device depicted in (Fig.10) was not elected for prosecution. However, (Figs.4&5) which corresponds to the elected species, it is not clear how that limitation can be explained.
Applicant's arguments with respect to 35 U.S.C. §103 rejection of independent claim-1 has been fully considered. Applicant argued the links shown in (Fig.2A) and (Fig.3A) of the reference (US 2006/0111210 A1) by Hinman, are not drawn to scale such that the measurements (d1) and (d2) are meaningless. Examiner does not agree with that assertion because those two figures only shows the straight and articulated position of the same instrument, so the sizes do not need to be exactly the same in those figures. Examiner used those two figures with annotation to show the shortest distance between the mid-points of the two adjacent connection members of different shape, in a straight line position and in a deflected position. 
Applicant stated on (Pg.8) of the Remarks: “The spacing 70c is slightly bigger than the spacing 68c”, however those spacing (68c & 70c) pertains to the second embodiment of the instrument depicted in (Figs.10&11), that embodiment was not elected by the Applicant for prosecution.

During the telephone interview, Applicant pointed out from (¶:[0158]) of the current specification, which recites: “the deflection-position spacing 70a in the deflection position is equal to the straight-position spacing 68a in the straight position”, wherein the spacing (68a & 70a) pertains to the elected embodiment of the instrument, depicted in (Figs. 4 & 5). 
The (¶:[0158) further recites: “the deflection spacing could also be greater or less than the straight-position spacing, depending on an embodiment of the connection members”. 
And from (¶:[0250]) which recites: “The deflection-position spacing 70c is greater than the straight-position spacing 68c”, those two spacings (70c & 68c) pertains to the non-elected embodiment of the instrument shown in (Figs.10 & 11). 
However, the shapes of the connection members as shown in (Figs. 2A,B) of Hinman 
are not exactly same but similar to the shapes of the connection members of the non-elected embodiment, shown in (Figs.10 &11). Based on that assumption, Examiner considers the spacing in deflected position is at least equal or greater than the spacing in straight position. 
Based on the written spec, Examiner concludes the claim limitation: “the  deflection-position spacing of the connection members in the deflection position is does not apply to the elected embodiment of the instrument.  
Regarding 35 U.S.C. §103 rejection of claim-2 Applicant stated: “…the bending rate of 0.254 cm per degree supposedly shown in Stoy is off by an order of magnitude from the claimed 0.3μm per degree of a deflection”. Since no upper limit is claimed, Examiners considers, any number higher than 0.3μm broadly read on that claim limitation.
With that the Examiner concludes, the arguments are not persuasive, and current rejections are maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the deflection-position spacing of the connection members in the deflection position is greater than the straight-position spacing of the connection members in the straight position" recited in lines:12-14, the phrase ‘the connection members’ lacks antecedent basis for this limitation in the claim. To overcome the rejection, the Examiner suggests to amend the claim to recite: “spacing of the first and the second connection members”.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim-2 recites “increases at least by 0.3μm per degree of a deflection”, without reciting an upper limit. During examination if a reference discloses an amount higher than 0.3μm will be considered to read on this limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-13  are rejected under 35 U.S.C. 103 as being unpatentable over the publication (US 2006/0111210 A1) by Hinman.
Regarding claim-1 Hinman discloses an endoscopic device having at least one shaft (Fig.1A, shows a device-100 with a shaft-112), 
which has at least one portion deflectable in at least one plane (Fig.1A-C) shows the device has a deflectable portion (106) at the distal end of the shaft (112), 
and having at least one deflection mechanism, which is configured to deflect the deflectable portion (¶:[0007] recites, an articulating mechanism is used to steer these instruments or tools to a desired target site), and 
comprises, arranged in series, at least one first connection member and at least one second connection member interacting for a deflection with the first connection member (Fig.2A & 2C) shows two different shaped connection members (122 or 124) and (126), which interacts with each other during deflection, 
the first connection member and the second connection member are arranged in a straight position relative to each other 

    PNG
    media_image1.png
    452
    694
    media_image1.png
    Greyscale
  
(Fig.2A) shows a position when member (126) is oriented in a straight line with respect to the other member (122 or 124), member (126) is considered as the first connection member and (122 or 124) are considered as one of the second connection member,
Hinman discloses a straight-position spacing exists which is defined by a shortest connection between a geometric midpoint of the first connection member and a geometric midpoint of the second connection member, as shown in the figure above, annotated from (Hinman, Fig.2A) there is a distance (d1) between geometric midpoints of members (126) and (122) respectively,
when the first connection member and the second connection member are arranged in a deflection position relative to each other, a deflection-position spacing exists which is defined by a shortest connection between a geometric midpoint of the first connection member and a geometric midpoint of the second connection member 

    PNG
    media_image2.png
    471
    583
    media_image2.png
    Greyscale

 The above figure annotated from Hinman (Fig.3A) shows orientation of the 1st and 2nd connection members (126) and (122) in a deflected position, wherein the shortest spacing between the geometric midpoint of those two connection members in a deflected position is marked as (d2), 
Hinman does not specifically disclose the deflection-position spacing of the connection members in the deflection position is greater than the straight-position spacing of the connection members in the straight position.  
However depending on the shapes of the connection members, the distance between the midpoints of the two adjacent connection members in deflected position is greater than or equal to the distance between two adjacent connection members in a straight line position.
Regarding claim-3 Hinman discloses the limitations of endoscopic device of claim-1, Hinman further discloses wherein the first connection member has at least one outer contour and the second connection member has at least one inner contour interacting with the outer contour of the first connection member (Fig.2D) shows cross section connection members, where the first connection member (126) has a contour which engage with the ball shape contour of second member (122),  
wherein the inner contour and/or the outer contour are/is other than concave those two contours of member (122) and (126) are not concave in shape.
Regarding claim-4 Hinman discloses the limitations of endoscopic device of claim-3, Hinman further discloses wherein the outer contour and/or the inner contour are convex (Fig.2D, shows the ball shape protrusion of the member-122 has a convex contour).
Regarding claim-5 Hinman discloses the limitations of endoscopic device of claim-3, Hinman further discloses wherein the outer contour and the inner contour bear at most in part on each other (Fig.2B & 3C) shows the contours of the first member and the second member are mostly touching each other.
Regarding claim-6 Hinman discloses the limitations of endoscopic device of claim-3, Hinman further discloses wherein a diameter of a smallest arc of a circle still completely enclosing the outer contour (Fig.3C, shows: the cross sectional view of two connection members in a deflected configuration, where the diameter of the arc of circle X6 has a size which smaller than or equal to the contour of member-126) 
is greater than a connection member width of the first connection member measured perpendicularly to a principal extent of the shaft from (Fig.3C) it is apparent the diameter of the arc is larger than the width of connection member (126).
Regarding claim-7 Hinman discloses the limitations of endoscopic device of claim-3, Hinman further discloses wherein the outer contour and/or the inner contour are/is at least in part different from an arc of a circle from (Fig.2B or 3C) it is seen the contour of member (122) is not totally an arch shape particularly the end has a flat section. 
Regarding claim-8 Hinman discloses the limitations of endoscopic device of claim-3, Hinman further discloses wherein the outer contour and/or the inner contour are/is designed corresponding at least in part to a shape of an arc of a circle, a circle involute, a cycloid, a paraboloid and/or an ellipsoid from (Fig.3C) it is seen the contour of the extension of member (122) has a shape of an arc of a circle.
Regarding claim-9 Hinman discloses the limitations of endoscopic device of claim-1, Hinman further discloses wherein it comprises at least one flexurally slack control train on which the connection members are arranged in rows (¶:[0015] recites, the articulating mechanism includes at least one set of cables for connecting the links together) and which, in the straight position of the connection members, keeps the connection members pre-tensioned (¶:[0099] & [0114] elaborates, tension force is applied to one or more cables to keep the connection members 122, 126 and 124 in straight line).
Regarding claim-10 Hinman discloses the limitations of endoscopic device of claim-1, Hinman further discloses wherein the deflection mechanism has a number of first connection members and a number of second connection members (Fig.2A & 3A) shows the two different type of connection members in a raw), 
wherein a difference between the number of the first connection members and the number of the second connection members, is different than zero from (Fig.2A or 3A) it is seen there are two second type connector (122, 124) that goes with a single type one connection member (126), that means the difference is non-zero.
Regarding claim-11 Hinman discloses the limitations of endoscopic device of claim-1, Hinman further discloses an endoscope and/or endoscopic instrument having an endoscopic device as claimed in claim-1 (¶:[0007] recites, the present invention provides for articulating mechanisms, link systems, and components thereof for surgical or diagnostic instruments or tools include different types including endoscopes).
Regarding claim-12 Hinman discloses a surgical system having at least one endoscopic device (Fig.1A) shows an endoscopic device with deflectable section (106), Hinman further discloses endoscopic device having at least one surgical robot (¶:[0085] robotically manipulate the active cable links for articulating an end effector). 
Regarding claim-13 Hinman discloses a method for operating and/or for producing an endoscopic device as claimed in claim-1 (¶:[0086] recites, invention also relates to a methods of manipulating the link actuating cables, through the use of knob-and-pulley systems and the like). 
Regarding claim-14 Hinman discloses the limitations of endoscopic device of claim-1, Hinman further discloses wherein the at least one portion deflectable is positioned at a distal end of the shaft (Fig.1A), shows a deflectable section (106) is positioned at the distal end of the shaft (112).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the publication (US 2006/0111210 A1) by Hinman in view of the publication (US  20120123395 A1) by Stoy et al.
Regarding claim-2 Hinman discloses the limitations of endoscopic device of claim-1, Hinman recites in (¶:[0107] the degree of pivoting motion is limited by the torque-conferring protrusion, however does not specifically suggests a spacing between the geometric midpoints of the connection members increases at least by 0.3 pm per degree of a deflection of these from the straight position.
Stoy in an analogous art, discloses an endoscopic instrument which uses articulating serial links, as shown in (Fig.3A) and described in (¶:[0041]). Stoy further teaches, during articulation the links bends at a rate of 10 degrees per inch, as recited in (¶:[0056]), which calculates about 2.54cm/10degree = 0.254cm per degree. 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to design the instrument of Hinman to deflect at a rate of 0.254cm for each degree of bending, as taught by Stoy.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117. The examiner can normally be reached Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792